Citation Nr: 0113644	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a left elbow 
disability.  

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1956 to March 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for hearing loss.  In addition, service 
connection for disabilities of the right knee, left shoulder, 
and left elbow, were denied as not well-grounded.  The 
veteran appealed this determination.  In a September 2000 
supplemental statement of the case, the veteran's claims for 
service connection were considered on the merits. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

Therefore, although the veteran's service connection claims 
were originally denied on the basis that they were not well-
grounded, the RO subsequently considered those claims on the 
merits.  Thus, the veteran will not be prejudiced if the 
Board considers those claims on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As indicated below, further 
development is required with regard to the claims of service 
connection for left shoulder and right knee disabilities.  
The RO is requested, as set forth in the remand portion of 
this decision, to consider all of those claims on the merits.  

In addition, the Board notes that the veteran's claim of 
service connection for hearing loss was not reopened by the 
RO.  In the decision below, the Board finds that the claim 
should be reopened, but that service connection is not 
warranted on the merits.  Although the RO did not 
specifically consider the claim of service connection on the 
merits, the veteran presented arguments and evidence with 
regard to the merits of the claim and he was in fact 
furnished the applicable VA law and regulations with regard 
to service connection.  As such, the veteran has not been 
prejudiced by the Board's consideration below of this issue 
on the merits.  Bernard.


FINDINGS OF FACT

1.  In a July 1977 decision, the RO denied entitlement to 
service connection for hearing loss and the veteran was 
provided notice of his procedural and appellate rights; 
however a notice of disagreement was not received within the 
subsequent one-year period.

2.  Evidence submitted since the RO's July 1977 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran currently has a hearing loss disability which 
is not etiologically related to service.  

4.  The veteran currently has a left elbow disability which 
is not etiologically related to service.  




CONCLUSIONS OF LAW

1.  The RO's July 1977 decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the 
RO's July 1977 decision, thus, the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The veteran's hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.358 (2000).  

4.  The veteran's left elbow disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled with regard to the first two issues listed on the 
front page of this Board decision.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the December 1999 rating 
decision of the reasons and bases for the denial of his 
claims.  The aforementioned rating decision, as well as the 
statement of the case and the supplemental statement of the 
case, informed the veteran of what evidence was needed to 
substantiate his claim.  In October 2000, he was informed 
that he could still submit evidence.  The Board concludes the 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, and certification letter, 
all sent to the veteran informed him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran indicated that there was additional 
medical evidence in this case and that evidence was requested 
by VA and thereby obtained.  The RO requested all relevant 
treatment records identified by the veteran and the veteran 
was informed in various letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran and 
there is sufficient evidence of record to consider the issues 
involving hearing loss and a left elbow disability properly. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case with regard to 
the first two issues as listed on the front page of this 
decision.  Further development and further expending of VA's 
resources is not warranted with regard to those issues.  


Background

Upon enlistment examination, no abnormalities of the right 
knee, left shoulder, or left elbow were noted.  The veteran's 
whispered hearing test was 15/15 on the left and on the 
right.  

In February 1958, the veteran was riding on the outside of a 
weapons carrier when he lost he balance and fell backwards, 
striking his head on the concrete.  He suffered a brain 
concussion and a laceration of his scalp.  

In October 1959, the veteran was afforded an audiological 
evaluation which showed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15
LEFT
0
5
10
10
5

In March 1960, the veteran was treated for a sebaceous cyst 
on the left shoulder.  

In June 1960, the veteran reported injuring his right knee 
when he struck it on a door.  X-rays were negative for 
abnormality.  There were no positive findings.  

In January 1966, the veteran reported that his knees were 
giving out.  It was noted that he was overweight.  

In November 1967, the veteran was afforded an audiological 
evaluation which showed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
20
20
LEFT
10
0
0
0
0

In September 1968, the veteran was afforded an audiological 
evaluation which showed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
0
0
LEFT
0
0
0
0
15

In "09-02-1," the veteran was afforded an audiological 
evaluation which showed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
20
20
LEFT
20
15
15
15
25

In January 1974, the veteran was afforded an audiological 
evaluation which showed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
20
LEFT
25
20
20
20
30

In February 1974, the veteran was afforded an audiological 
evaluation which showed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

In April 1975, the veteran complained of bilateral knee pain.  
Osteoarthritis was ruled out.  In May 1975, it was noted that 
the veteran had bilateral knee and bilateral shoulder pain.  
The diagnosis was possible rheumatoid arthritis.  

In August 1975, the veteran was afforded an audiological 
evaluation which showed, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
10
10
10
10
10

In July 1976, the veteran complained of bilateral knee pain 
and bilateral shoulder pain of one year's duration which had 
gotten worse over the last month.  Physical examination did 
not reveal effusion, loss of motion, or active arthritis.  
The impression was arthralgia, probably secondary to 
degenerative joint disease.  In August 1976, the veteran 
complained of bilateral knee pain which was noted to be 
probably secondary to degenerative joint disease of 
chondromalacia.  Physical examination and x-rays resulted in 
a diagnosis of moderate bilateral chondromalacia.  

In January 1977, the veteran was afforded a retirement 
physical examination.  At that time, in pertinent part, his 
Report of Physical History shows that he complained of knee 
and shoulder pain.  Upon physical examination, it was noted 
that the veteran had a history of swelling and pain in the 
knees, bilaterally, and had been diagnosed as having 
chondromalacia.  The current diagnosis was history of 
bilateral chondromalacia, treated.  No abnormalities with 
regard to the left shoulder or left elbow were shown on 
examination.  The upper extremities and lower extremities 
were normal.  

The veteran was also afforded an audiological evaluation 
which showed, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
15
LEFT
15
15
10
15
15

There was a notation in the history that there was right ear 
hearing loss with tinnitus.  

In April 1977, the veteran filed a claim for VA disability 
compensation benefits.  At that time, he reported that he had 
several disabilities due to service; these disabilities 
included right knee disability and hearing loss.  

In June 1977, the veteran was afforded a VA audiological 
examination.  The VA audiological evaluation showed that, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
0
5
5
15
10

The average of the pure tone thresholds of the right ear was 
15 and the average of the pure tone thresholds of the left 
ear was 8.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 percent in 
the left ear.  

In June 1977, the veteran was also afforded a VA physical 
examination.  At that time, the veteran's history of having 
fallen from a weapons carrier was reviewed.  Currently, the 
veteran complained of difficulties with his back, right 
shoulder, and knees.  Physical examination resulted in 
diagnoses of low back, cervical spine, and right elbow 
disability.  It was noted that the veteran's history of right 
shoulder problems were consistent with mild rotator cuff 
disease, but there was no clinical substantiation at the 
current time.  

In a July 1977 rating decision, service connection for 
hearing loss was denied.  The basis for the denial was that 
there was no current evidence of hearing loss.  In August 
1977, the veteran was notified of the July 1977 rating 
decision and of his procedural and appellate rights.  A 
notice of disagreement as to the denial of service connection 
for hearing loss was not received within one year of that 
notification letter.  

In 1997, the veteran filed a claim for increased ratings for 
various service-connected disabilities.  In conjunction with 
that claim, private medical records were received.  

Medical records from Dr. Gleason showed that in March 1993, 
the veteran complained of left elbow pain.  It was noted that 
the veteran had been lifting some weights while exercising.  
The diagnosis was tendonitis.  In May 1993, the veteran 
exhibited some muscle tenderness in his left arm.  

Medical records from Dr. Briggs showed that the veteran 
complained of having a sore left elbow and forearm in 
September 1996.  At that time, it was noted that he had a 
history of tennis elbow.  The diagnosis was lateral 
epicondylitis of the left forearm.  The veteran continued to 
receive treatment for his left elbow pain.  In October 1997, 
Dr. Briggs made a notation that the veteran had arthritis of 
the right elbow, back, neck, and both knees.  

In December 1998, the veteran was afforded a VA examination 
in order to evaluate his service-connected disabilities only.  
The examiner noted that the veteran had a right shoulder 
disability, a right elbow disability, a cervical spine 
disability, a low back disability, and a left knee 
disability.  The veteran discussed how these disabilities 
were incurred during service.  He reported that during 
service, he fell out of an open flight line vehicle and fell 
backwards onto a hard surface and was transported by 
helicopter to the base hospital.  He reported that he was 
diagnosed has having a fracture of the skull as well as 
injuries to the back, neck, shoulder, and elbow.  The veteran 
reported that he suffered a subsequent second injury during 
service while he was installing a drag chute on the tail end 
of an F-105 aircraft.  He related that he fell about 10 feet 
to the concrete surface and again injured his back and elbow 
as well as his knee.  Physical examination revealed current 
diagnoses relative to disabilities of the right shoulder, 
right elbow, cervical spine, low back, and left knee.  

In June 1999, the veteran raised the issues of service 
connection for disabilities of the right knee, left shoulder, 
and left elbow, as well as service connection for hearing 
loss.  

In July 1999, the veteran reported that he had been afforded 
an audiological examination and had received private 
treatment for his alleged orthopedic disabilities.  

In December 1999, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for hearing loss.  In addition, service 
connection for disabilities of the right knee, left shoulder, 
and left elbow were denied as not well-grounded.  The veteran 
appealed that determination.  

The December 1999 VA audiological evaluation showed hearing 
loss disability as contemplated under 38 C.F.R. § 3.385 in 
each ear. 

January 1999 records from P. Douglas Kiester, M.D., show that 
he treated the veteran for multiple joint pain to include 
left shoulder bursitis, left elbow tendonitis, and right knee 
tenderness.  A March 2000 prescription report of Dr. Kiester 
showed that he had prescribed the veteran Prednisone.  

In an April 2000 letter, Glenn M. Jabola, M.D., stated that 
the veteran had been a patient of his since January 1999.  He 
indicated that the veteran had a long history of chronic pain 
syndrome secondary to degenerative changes in multiple joints 
including the right knee, left elbow, left shoulder, lumbar 
spine, and cervical spine, as well as heel pain.

In June 2000, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran reported injuring himself on several occasions during 
service.  He related that in 1958, he fell from a moving 
vehicle and landed backwards on the concrete which resulted 
in back and head injuries.  He related that in 1960, he fell 
off the wing of an aircraft and again fell on concrete, this 
time injuring his knees.  Also, in 1973, he indicated that he 
fell off the tail of an aircraft while installing a drag 
chute.  He stated that he injured his shoulders and knees.  
The veteran related that he had not injured his right knee, 
left shoulder, or left elbow since service.  He also 
indicated that he had not been exposed to loud noises since 
service.  With regard to hearing loss, the veteran related 
that he performed aircraft maintenance on the flight line 
during service and was exposed to loud noises.  The veteran 
indicated that he had just gotten hearing aids and that his 
hearing loss was basically equal in both ears.  The veteran 
stated that he had not had private treatment for his 
bilateral hearing loss.  With regard to his orthopedic 
disabilities, the veteran related that he had been treated by 
Drs. Kiester and Jabola.  The veteran related that he had 
been prescribed pain medications for his orthopedic 
disabilities and also received Cortisone injections.  The 
veteran also testified to the difficulty he had encountered 
with VA regarding discrepancies in the receipt by VA of 
evidence.  


Analysis

1.  Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Additionally, the pertinent laws and regulations provide that 
sensorineural hearing loss (organic disease of the nervous 
system) will be presumed to have been incurred in service if 
it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

In addition, where a wartime combat veteran alleges he 
suffers disability due to an injury incurred in service, 38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, although the veteran served in wartime, the record does 
not show nor does he assert that he was injured in combat.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In a July 1977 decision, the RO denied entitlement to service 
connection for hearing loss as there was no current evidence 
of hearing loss disability.  The veteran was provided notice 
of his procedural and appellate rights; however he did not 
perfect his appeal.  The RO's July 1977 decision denying 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was the July 1977 rating decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

In this case, the pertinent evidence which addresses hearing 
loss which has been added to the record since the RO's July 
1977 decision consists of the current December 1999 VA 
audiological evaluation which showed hearing loss disability 
as contemplated under 38 C.F.R. § 3.385 in both ears as well 
as the veteran's personal hearing testimony that  he was 
exposed to loud noises during service which caused his 
current hearing loss.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  When service connection for hearing 
loss was denied in 1977, the veteran had complained of 
hearing loss.  However, there was no objective evidence of 
hearing loss disability during service, at time of 
separation, or on initial VA examination.  Although there was 
a reported history of right ear hearing loss, the complaint 
was not confirmed by findings.  Since that determination, the 
veteran petitioned to reopen the claim and submitted evidence 
that he has current hearing loss disability in each ear.  In 
the context of the reasons for the prior denial, the 
additional evidence is new and material.  At the time of the 
prior denial, there was no objective evidence of current 
hearing loss disability.  The additional evidence cures one 
evidentiary defect that existed at the time of the prior 
denial and the claim is reopened. 

In conclusion, the Board finds that the evidence submitted 
since the RO's July 1977 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

With regard to the merits of the claim, the veteran asserted 
that his current hearing loss disability is the result of his 
exposure to loud noises during service.  However, the veteran 
is not qualified to make medical conclusions, therefore, his 
statements regarding medical diagnoses and causation are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record does not show that the veteran had hearing loss or 
hearing loss disability disability during service or within 
one year thereof as defined by 38 C.F.R. § 3.358.  The record 
shows current hearing loss disability, but does not show that 
this hearing loss was incurred in service, was aggravated in 
service, was incurred within the presumptive period, or shows 
that current hearing loss disability is related to service in 
any way.  The veteran's own statements are insufficient to 
medically relate current hearing loss to service.  

When all the evidence is taken into account, the Board must 
find that the veteran's current hearing loss disability 
developed independently of service or any occurrence or 
problem therein.  The veteran was first diagnosed as having 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.358 upon audiological examination in December 1999, which 
was over 20 years after he was discharged from service.  
There is simply no medical evidence showing that current 
hearing loss disability is in any way related to service.  
The Board duly acknowledges the veteran's contention that his 
current hearing loss disability is related to service and 
noise exposure therein, but the Board is not persuaded by his 
arguments as the Board cannot ignore the documentary record 
which shows no evidence of hearing loss for many years after 
service.  As such, the veteran's contentions are not 
supported by the record.  

Accordingly, the Board finds that neither chronicity in 
service nor continuity of symptomatology after service is 
shown.  38 C.F.R. § 3.303(b).  Thus, the Board finds that 
currently diagnosed hearing loss disability is not related to 
service.  As such, the Board concludes that entitlement to 
service connection for left elbow disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.358.  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


2.  Left Elbow Disability

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including arthritis, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Although the veteran asserted during his personal hearing 
that he injured his left elbow during service and that he 
currently suffers from residuals thereof, as previously 
noted, the veteran is not qualified to make medical 
conclusions, therefore, his statements regarding medical 
diagnoses and causation are not probative.  Espiritu. 

In this case, the service medical records do not show 
complaints, findings, treatment, or diagnosis of left elbow 
disability.  Likewise, at the time of his June 1977 VA 
examination, the veteran did not report having any left elbow 
problems.  Likewise, he was not diagnosed as having any left 
elbow disability.  

The other post-service medical records show that the veteran 
had treatment in the 1990's to the present time for left 
elbow disability, characterized as left elbow tendonitis 
and/or left tennis elbow.  

When all the evidence is taken into account, it is clear that 
the veteran's left elbow disability was first manifested many 
years after service and developed independently of service or 
any occurrence or problem therein.  The veteran was not 
diagnosed has having a left elbow disability during service 
or immediately thereafter.  He was first diagnosed as having 
a left elbow disability over 15 years after his discharge 
from service.  There is simply no medical evidence showing 
that current left elbow disability is in any way related to 
service.  The Board duly acknowledges the veteran's 
contention that his current left elbow disability is related 
to service, but the Board is not persuaded by his arguments 
in light of the contradictory documentary medical record.  
The veteran's contentions are not supported by the record.  
The veteran's service records are voluminous.  We find that 
the silence of the record in regard to the left elbow and the 
normal inservice findings are more probative and credible 
than the veteran's more recent statements.  

Accordingly, the Board finds that neither chronicity in 
service nor continuity of symptomatology after service is 
shown.  38 C.F.R. § 3.303(b).  Thus, the Board finds that 
currently diagnose left elbow disability is not related to 
service.  As such, the Board concludes that entitlement to 
service connection for left elbow disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for hearing loss is 
reopened; but service connection for hearing loss is denied 
on the merits.  

Service connection for a left elbow disability is denied.  


REMAND

With regard to the remaining two claims of service connection 
for right knee and left shoulder disabilities, the Board 
finds that further development is necessary.  

The service medical records show that the veteran was treated 
for right knee and left shoulder complaints.

In April 1975, the veteran was diagnosed as having possible 
rheumatoid arthritis of the knees.  In May 1975, it was noted 
that the veteran had bilateral knee and bilateral shoulder 
pain.  The diagnosis was possible rheumatoid arthritis.  In 
July 1976, the veteran complained of bilateral knee pain and 
bilateral shoulder pain of one year's duration which had 
gotten worse over the last month.  The impression was 
arthralgia, probably secondary to degenerative joint disease.  
In August 1976, the veteran was diagnoses as having 
chondromalacia of the knees.  In January 1977, the veteran 
was afforded a retirement physical examination, which noted 
that the veteran had a history of chondromalacia.  On his 
January 1977 retirement physical examination, the veteran 
complained of shoulder pain, but no current diagnosis was 
made.  

The current private medical evidence shows that the veteran 
has left shoulder and right knee disabilities.  In light of 
the inservice medical evidence of left shoulder and right 
knee complaints and/or diagnoses and the current medical 
evidence of present disability and in light of the Veterans 
Claims Assistance Act of 2000, the Board finds that the 
veteran should be afforded a VA examination in order to 
clarify whether or not the veteran's current disabilities are 
related to service.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655.  
This serves as notification of that regulation.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should contact the veteran and 
determine if there are any outstanding 
records with regard to left shoulder and 
right knee disabilities.  The RO should 
obtain and associate with the claims file 
copies of all clinical records identified 
by the veteran, which are not already in 
the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of any left 
shoulder and right knee disabilities.  
The claims file should be made available 
to the examiner.  With respect to left 
shoulder disability, the examiner should 
offer an opinion as to whether the 
veteran's current left shoulder 
disability is related to his complaints 
of left shoulder pain and diagnosis of 
possible rheumatoid arthritis shown in 
the service medical records.  With 
respect to right knee disability, the 
examiner should offer an opinion as to 
whether the veteran's current right knee 
disability is related to the diagnoses of 
possible rheumatoid arthritis, possible 
arthralgia, degenerative joint disease, 
and/or chondromalacia, made during 
service.  The complete rationale for each 
conclusion reached should be set forth in 
a typewritten report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims of 
service connection for left shoulder 
disability and right knee disability on 
the merits.  If any benefit requested by 
the veteran continues to be denied, he 
and his representative must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

5.  The veteran is reminded that a 
failure to report for examination without 
good cause may result in a denial.

The veteran is informed that if there is evidence that links 
left shoulder disability and right knee disability to 
service, that he must submit that evidence to the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



